IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

COOPERATIVES SERVICES                NOT FINAL UNTIL TIME EXPIRES TO
OF FLORIDA, INC.,                    FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-1345
v.

DEPARTMENT OF
MANAGEMENT SERVICES,
and MINNESOTA
MULTISTATE CONTRACTING
ALLIANCE FOR PHARMACY,

      Appellees.

_____________________________/

Opinion filed November 14, 2014.

An appeal from an Order of the Department of Management Services.
Craig J. Nichols, Secretary.

Albert T. Gimbel, Bryan Duke and Robert J. Telfer, III, of Messer Caparello, P.A.,
Tallahassee, for Appellant.

Matthew F. Minno, Deputy General Counsel, Scott W. Foltz, Chief Litigation
Counsel, and Katie B. Privett, Assistant General Counsel, Tallahassee, for
Appellee, Department of Management Services.



PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON, and SWANSON, JJ., CONCUR.